NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL T. HAYES,                               No. 19-35618

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00275-BLW

 v.
                                                MEMORANDUM*
IDAHO CORRECTIONAL CENTER; et al.,

                Defendants,

and

ALBERTO RAMIREZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Idaho state prisoner Michael T. Hayes appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an access-to-

courts claim related to his third state court post-conviction petition. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010). We affirm.

      The district court properly dismissed Hayes’s action because Hayes failed to

allege facts sufficient to show that he suffered an actual injury to a nonfrivolous

legal claim. See Lewis v. Casey, 518 U.S. 343, 349-53 (1996) (access-to-courts

claim requires a prisoner to show that the defendants’ conduct caused an actual

injury to a nonfrivolous legal claim); see also Christopher v. Harbury, 536 U.S.
403, 415, 417 (2002) (to plead an actual injury, the complaint “should state the

underlying claim in accordance with Federal Rule of Civil Procedure 8(a),[] just as

if it were being independently pursued” and allege facts showing that the claim

was frustrated or impeded).

      The district court did not abuse its discretion by denying Hayes’s motion for

leave to file a third amended complaint because amendment would have been

futile. See Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (setting forth

standard of review and factors for determining whether to grant leave to amend);

Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th Cir. 2008)

(“[T]he district court’s discretion to deny leave to amend is particularly broad


                                          2                                    19-35618
where plaintiff has previously amended the complaint.” (citation and internal

quotation marks omitted)).

      We reject as meritless Hayes’s contentions that the district court erred by

denying his motion for summary judgment as moot and not allowing him to

conduct discovery.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                       19-35618